DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51,54,55,57,60,61-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 line 19 the limitation of “leakage current” is not understood from the specification..  What exactly is a leakage current?
Claim 69 lines 13 it is unclear what is meant by ‘plausibility checks’.  This is not understood from the specification.  See para 0095 of the U.S. publication.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-57,60,61-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 around line 8 the limitation of “.. a first channel arranged in a wall of the cylinder and joining between the first seal and the second seal…” is not understood.
	Claim 52 lines 6-8 the limitation of “a first channel of the path simulator which joins…” is not understood.  What structure exactly does the first channel ‘join’?
	Claim 55 line 3 the limitation of “… in particular” is considered to be a range within a range.  It becomes unclear whether applicants are relying upon the broader limitation of the unpressurized chamber for patentability or the narrower limitation of the storage chamber for patentability.
	Claim 57 what is a ‘non-intact’ redundant seal?
	Claim 60 the limitation of “ .. and in the event of a diagnosis of the redundant seal and the seal of a displacement simulator carried out using the diagnosis function, in which a required test pressure is supplied by a pressure supply..” is not understood.  What ‘event’ is this?
	Claim 64 the limitation of “…a path of an actuating device…” and “… a difference path…” is not understood.  What ‘path’ is this?  What exactly is a ‘difference’ path?
	Claim 66 the limitation of “… a volume shift of a pressure supply” is not understood.  What is a volume shift of a pressure supply?
	Claim 69 lines 7,12 it is unclear what the metes and bounds of the limitation ‘safety relevant assemblies’ is.
	Claim 69 lines 13 it is unclear what the metes and bounds of the limitation ‘plausibility checks’ is.
	Lines 14-15 the limitation of “… wherein paths of components of an actuating device and a pressure in a piston chamber of the device are used as a basis…” is not understood.  What ‘paths’ and of what ‘components’?  What exactly is the ‘basis’?
	Claim 73 the limitation of “only control” is not understood.
	Claim 75 “a repeated leak test” is not understood.  Where was the first leak test?
	Claim 76 the limitation of “wherein a path simulator system is designed without a valve…” is narrative in form and appears to be a method limitation in a structural claim.  Accordingly it becomes unclear exactly what applicants are relying upon for patentability.  Also the limitation of “… and wherein a return spring… takes over a first surface of a characteristic curve of the path simulator by axially displacing a sniffer hole…” is confusing, convoluted, and not understood.  How is a hole ‘displaced’?
The claims are replete with 112 second paragraph problems and should be thoroughly reviewed and revised as this list above is not intended to be exhaustive.
Allowable Subject Matter
Claims 58,59 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/22/22